In response to a communication from the Governor the judges of the Supreme Court gave the following opinion September 29, 1896.
To His Excellency Charles Warren Lippitt, Governor of the State of Rhode Island and Providence Plantations:
We have received from Your Excellency a communication referring to Pub. Laws R.I. cap. 303, § 1, of January 31, 1896, which enacts:
"The general treasurer shall from time to time whenever it is necessary, in order to provide funds for the current disbursements of the state, make and sell for cash to any person or corporation upon such terms as seem to him to be for the interest of the state, tax assignment orders, payable to order or bearer, and which are hereby made negotiable, of the whole or any part of the semi-annual instalment of the state tax then next to become due and payable from any town or city, and the proceeds of such sales shall be deposited with the general funds of the state, and shall be available in payment of any appropriation lawfully made."
Your communication states that, in conformity with this provision, the taxes payable June 15, 1896, were anticipated and paid, and that a portion of the taxes due December 15, 1896, has also been anticipated; that the anticipation of the residue of the December tax will not be sufficient to supply the State with funds to meet its maturing obligations during *Page 729 
the remainder of the year. In this state of facts, Your Excellency's question is whether, under cap. 303, it will be possible for the general treasurer to issue, on December 16, 1896, or at any time thereafter during the year 1896, tax assignment orders, and thus anticipate during the year 1896 the taxes payable June 15, 1897.
We think the question must receive an affirmative answer. The only restriction as to time, on the authority of the general treasurer to make and sell tax assignment orders, contained in cap. 303, is that implied in the limitation of his power to make and sell cash orders for the whole or any part of the semi-annual installment of the State tax "then next to become due andpayable." Consequently, when the date fixed for the payment of the semi-annual installment of the State tax has passed, there is nothing to prevent the general treasurer from making and selling tax assignment orders for the whole or any part of the semi-annual installment of the State tax next to become due and payable at any time subsequent to such date, and before the date when the next installment of the State tax becomes due and payable. At any time, therefore, subsequent to December 15, 1896, during 1896, as well as in 1897 prior to June 15, the general treasurer may make and sell tax assignment orders for the semi-annual installment of such tax to become due and payable on the latter date.
                                      CHARLES MATTESON, JOHN H. STINESS, PARDON E. TILLINGHAST, GEORGE A. WILBUR, HORATIO ROGERS, WM. W. DOUGLAS.